Citation Nr: 1339339	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  05-14 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a dental disorder secondary to service-connected seizure disorder.


REPRESENTATION

Appellant represented by:	William J. La Croix, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1963 to October 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for a dental disorder secondary to medication (Dilantin) prescribed for the Veteran's seizure disorder.

The Veteran testified before the undersigned in a September 2011 videoconference Board hearing.  A transcript of the hearing is associated with the claims file. 

The Board remanded the case for further development in December 2011.  The Board's December 2011 remand also included the claim for service connection for osteoporosis; however, the claim was granted in an August 2012 rating decision.  Therefore, the only remaining issue on appeal is service connection for a dental disorder secondary to service-connected seizure disorder.  Unfortunately, for the reasons discussed below, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board remanded the claim in December 2011 for a VA examination to ascertain whether the Veteran's dental disorder was caused or aggravated by the medication (Dilantin) prescribed for the Veteran's service-connected seizure disorder.  Additionally, if the VA examiner found that the Veteran's dental disorder was aggravated by the Dilantin, the examiner was directed to indicate the degree of disability of the dental disorder disability prior to any such aggravation.
The Veteran was afforded a VA examination in March 2012.  The VA examiner opined that the Veteran's claimed dental condition (tooth loss) was less likely than not caused by Dilantin; however, the VA examiner did not address the issue of secondary service connection on the basis of aggravation.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  In light of the foregoing, the Board finds that a remand for a supplemental VA opinion is necessary to address the issue of secondary service connection on the basis of aggravation.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should refer the case to the VA examiner who conducted the March 2012 VA examination (or a suitable substitute) for a supplemental medical opinion to address the issue secondary service connection on the basis of aggravation (another examination is not required).  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, along with a copy of this remand should be made available to the examiner for review.  

The examiner should state whether it is at least as likely as not that Veteran's dental disorder is permanently aggravated by Dilantin, medication prescribed for the service-connected seizure disorder.

If the VA examiner finds that the dental disorder is aggravated by Dilantin, the examiner should indicate the degree of disability in the Veteran's dental disorder prior to aggravation and the current degree of disability of the dental disorder.
The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


